internal_revenue_service number release date index no cc tege eb ec plr-105582-00 date legend company plan x business this is in reply to a letter dated date which was submitted on company’s behalf by its authorized representatives in which rulings are requested that sec_2 and of the plan will not prevent the plan from qualifying as an employee_stock_purchase_plan as defined in sec_423 of the internal_revenue_code the facts submitted are that the plan is intended to constitute an employee_stock_purchase_plan in which employees of company or of a designated subsidiary_corporation will participate for purposes of the plan sec_2 defines employee as any regular full-time or part-time_employee of the company or a designated subsidiary customarily employed to work at least hours per week offering periods under the plan will run for approximately months will begin on the first trading day on or after july of each calendar_year and except as specified below will end on the last trading day in june of the subsequent calendar_year any person who is an employee as of the april preceding the first day of an offering period will be eligible to participate in the plan with respect to that offering period under sec_11 of the plan a participating employee who during an offering period ceases to be an employee of company or of a designated subsidiary for any reason is deemed to have elected to withdraw from the plan and the remaining payroll deductions credited to the employee’s account during the offering period will be returned to the participant or to specified other persons if the termination of employment is caused by the participant’s death there are two exceptions the first exception found in sec_11 is that if a participant involuntarily ceases to be employed by company or a designated subsidiary as defined in section t of the plan and sec_424 of the code within the last three months of an offering period solely due to a corporate change the participant will be deemed to have elected to cease making additional payroll deductions for the purchase of shares as of the date of the corporate change in such cases all remaining payroll deductions credited to the participant’s account for the offering period will remain subject_to the usual terms of the plan unless the participant elects to withdraw the second exception found in sec_11 is that if a participant involuntarily ceases to be employed by company or a designated subsidiary prior to the last three months of an offering period solely due to a corporate change then the offering period applicable to the participant will be shortened and a new exercise date will be established for all such participants the new exercise date will be the last business_day prior to the date of the corporate change unless the participant elects to withdraw company represents that all employees whose employment involuntarily terminates solely due to the same corporate change will terminate their employment with company’s corporate group company any parent_corporation of company as defined in sec_424 of the code and any subsidiary_corporation of company as defined in sec_424 no later than the date of that corporate change for purposes of the plan corporate change is defined as the sale or other transfer of the stock of the applicable designated subsidiary such that it no longer qualifies as a designated subsidiary or the sale transfer or closure of a x business or other business or location to which a participant’s employment was primarily related such that the referenced assets or location is no longer held or operated by the company or a designated subsidiary in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred under sec_421 if the transfer of a share of stock to an individual pursuant to his or her exercise of an option would otherwise meet the requirements of sec_423 except that there is a failure to meet any of the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of his employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies for purposes of these determinations sec_424 of the code defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_423 of the code defines an employee_stock_purchase_plan as a plan that meets the requirements set forth in paragraphs through of that section sec_423 provides that under the terms of the plan options must be granted to all employees of any corporation whose employees are granted options by reason of their employment by such corporation except that the following classes of employees may be excluded employees who have been employed for less than two years employees whose customary employment is hours or less per week employees whose customary employment is for not more than five months in any calendar_year and highly-compensated employees within the meaning of sec_414 in pertinent portion sec_423 of the code provides that under the terms of the plan all employees granted options must have the same rights and privileges accordingly based on the above facts and company’s representations we rule as follows the plan’s exclusion from eligibility to participate of any employee who works less than hours per week as of the april prior to the beginning of the offering period sec_2 of the plan will not violate the participation requirement of sec_423 the plan’s provisions regarding a participant’s ability to exercise an option after his or her employing corporation ceases to be a designated subsidiary solely due to a corporate change sec_11 and c of the plan do not violate the equal rights and privileges requirement of sec_423 except as ruled above we express no opinion regarding the federal tax consequences of the above transaction under any provision of the internal_revenue_code in this regard please note that except as ruled above we specifically express no opinion on the question of whether the plan otherwise qualifies as an employee_stock_purchase_plan as that term is defined in sec_423 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company's federal_income_tax return for the year in which the plan is implemented and a copy is enclosed for that purpose also in accordance with your power_of_attorney a copy is being sent to your authorized representative sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for section purposes
